          Case 1:21-cr-00070-DLH Document 59 Filed 04/16/21 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NORTH DAKOTA

United States of America,               )
                                        )
                Plaintiff,              )               ORDER
                                        )
        vs.                             )
                                        )               Case No. l:21-cr-070
Daquan Travis Dixon,                    )
                                        )
                Defendant.              )


        On April 15, 2021, the court held a detention hearing for defendant. Following the hearing, the

court issued an order conditionally releasing defendant at 4:00 PM on April 16, 2021. (Doc. No. 48).

The order provided in relevant part that defendant was to have no direct or indirect contact with any co­

defendants.

        On April 16, 2021, the United States filed a Motion to Revoke Order Setting Conditions

of Release. (Doc. No. 55). It advises that defendant has been sending text messages to co­defendant

Cleondra Golden since the completion of the detention hearing in violation of the court's order. It

has filed copies of these text messages as an exhibit. (Doc. No. 58). In these messages, defendant

discussed having direct contact with Ms. Golden and ingesting marijuana (blunts).

        The court is troubled by defendant's apparent casual disregard ofits order. The court GRANTS

the United States motion (Doc. No. 55) and REVOKES its order conditionally releasing defendant

release pending a hearing at a date and time to be determined. Defendant shall remain in custody

pending further order of the court.

        IT IS SO ORDERED.

        Dated this 16th day of April, 2021.

                                                Isl Clare R. Hochhalter
                                                Clare R. Hochhalter, Magistrate Judge
                                                United States District Court
